No.    91-280

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1991



IN RE THE MARRIAGE OF BRUCE LEE TRYAN,
            Petitioner and Respondent,
     -vs-                                                         NOV 1 4 599%




APPEAL FROM:     District Court of the Fifteenth Judicial District,
                 In and for the County of Daniels,
                 The Honorable M. James Sorte, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Loren J.    .   'Toole; O'Toole   &   O'Toole,   Plentywood,
                 Montana.
            For Respondent:
                 Francis J. McCarvel, Attorney at Law, Glasgow,
                 Montana.


                                   Submitted on briefs:     October 3, 1991
                                                 Decided: November 14, 1991
Filed:
Justice Fred J. Weber delivered the Opinion of the Court.

     On April 3, 1991, the Fifteenth Judicial District Court in
Gallatin County held the appellant Teresa Ann Jagiello (Jagiello)
in contempt for refusing the visitation rights of the natural
father, Bruce Lee Tryan (Tryan). Ms. Jagiello appeals. We dismiss
the appeal.
     Ms. Jagiello and Mr. Tryan were granted a dissolution on
October 14,   1987.    The District Court granted Ms.       Jagiello
permanent custody of their two minor children subject to Mr.
Tryan's reasonable visitation rights.
     In August 1990, the court terminated Mr. Tryan's visitation.
December 21, 1990, after a hearing on the matter, the court issued
an order restoring his visitation rights.
     February 25, 1991, Mr. Tryan filed a petition moving the court
to hold Ms. Jagiello in contempt for failing to comply with the
visitation order. At a show cause hearing held on March 20, 1991,
Ms. Jagiello admitted she knew of the court order restoring Mr.
Tryan's visitation.    Ms. Jagiello stated that despite the order,
she refused to allow Mr. Tryan visitation.
     Pursuant to this hearing the court entered an order dated
April 3, 1991, which found Ms. Jagiello in contempt and ordered her
to pay   $1,000    to Mr.   Tryan as punishment and   $1,168.75   in
attorney's fees.
     Mr. Tryan contends that the order of the District Court
holding Ms. Jagiello in contempt for failure to allow visitation is
not an appealable order.
                                  2
     Section 3-1-52?, MCA, states:
     The judgment and orders of the court or judge made in
     cases of contempt are final and conclusive. There is no
     appeal, but the action of a district court or judge can
     be reviewed on a writ of certiorari by the supreme court
     or a judge thereof ...
     We agree that under   §   3-1-523, MCA, and In Re the Marriage of
O'Neill v. O'Neill, (1979), 184 Mont. 415, 603 P.2d 257, this
appeal should be dismissed.      The proper procedure for review of a
contempt order is through a writ of certiorari.       We dismiss this
appeal.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




We Concur:




                                    3
                                       November 14, 1991

                                 CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Loren J. O’Toole, I1
O’Toole & O’Toole
P.O. Box 529
Plentywood, MT 59254-0529

Francis J. McCarvel
Attorney at Law
P.O. Box 388
Glasgow, MT 59230

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT